Citation Nr: 1743387	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-26 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for esophageal cancer, to include as due to exposure to herbicides.  

2.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides.

3.  Entitlement to service connection for liver cancer, to include as due to exposure to herbicides.  

4.  Entitlement to service connection for lymph node cancer, to include as due to exposure to herbicides.

REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Edelstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1970.  He died in December 2011.  The Appellant, the Veteran's surviving spouse, has been substituted for the Veteran for the pending claims on appeal.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefits sought on appeal.  The claim is now within the jurisdiction of the Philadelphia, RO.  

The claims on appeal were remanded for further development in February 2016.

FINDING OF FACT

The competent and credible evidence is against a finding that Veteran's esophageal cancer, lung cancer, liver cancer or lymph node cancer were incurred in or related to service, to include exposure to herbicides.


CONCLUSION OF LAW

1. The criteria for establishing service connection for esophageal cancer have not been met.  38 U.S.C.A. §§ 1131 , 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2016).

2. The criteria for service connection for lung cancer have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309 (2016).

3. The criteria for service connection for liver cancer have not been met. 
 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4. The criteria for establishing service connection for lymph node cancer have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156 (a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the February 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307 (a).  VA regulations further provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307 (a)(6) are met.  38 C.F.R. § 3.309 (e). 

The Veteran's DD 214 shows that he served in Vietnam from March 1969 to March 1970 as a helicopter repairman.  Thus, herbicide exposure is conceded.

A September 2011 VA examination noted a diagnosis of metastatic esophageal cancer, but did include an etiology opinion.  VA treatment records include a November 2011 PET scan, with the clinical indication metastatic esophageal carcinoma.  The post-test diagnoses included pulmonary metastatic lesions, periportal and celiac necrotic lymphadenopathy and multiple hepatic metastatic lesions.

The Veteran died in December 2011.  The Veteran's original death certificate, dated January 2012, indicated the cause of death as cancer of the esophagus.  That death certificate was signed by Dr. W.G., MD.  An Affidavit of Medical Amendment to Florida Certificate of Death, dated September 2013, signed by Dr. J.A. noted the cause of death as Cancer of the Esophagus, due to (or as a consequence of) lung cancer, due to (or as a consequence of) Agent Orange exposure.  

The amended death certificate did not include any additional information or reason as to why the amendment was made; however, given the possible association between the Veteran's lung cancer and his conceded exposure to herbicides, the Board obtained a medical opinion. 

In June 2016, a VA examiner reviewed the complete record, including records from Tidewell Hospice noting a diagnosis of esophageal cancer with metastatic involvement to lymph nodes, lungs and liver and both the original and amended death certificates.  The examiner noted that VA presumes that specific disabilities, primary respiratory cancers (lung, bronchial, larynx, and trachea) in Veterans exposed to Agent Orange were caused by their military service.  However, digestive tract cancers, to include esophageal cancer, are not presumptive of herbicidal exposure.  The examiner commented that esophageal cancer is not presumed to be caused by military service and/or exposure to Agent Orange because it is a primary organ cancer of the digestive tract.  The examiner also observed that current oncological literature and the National Cancer Institute (NIH) abides by the general rule that cancer metastasis goes to lymph nodes first then bone, liver and lung (http://www.cancer.gov/about-cancer/understanding/what-is-cancer/metastatic-fact-sheet).  The usual metastatic pattern for primary esophageal cancers is lungs, liver and lymph node tissues (http://www.dana-farber.org/Newsroom/Publications/Gaining-Ground-on-Esophageal-Cancer.aspx). Pathophysiologically, "[m]etastatic cancer is cancer that has spread from the place where it first started to another place in the body.  A tumor formed by metastatic cancer cells is called a metastatic tumor or a metastasis.  The process by which cancer cells spread to other parts of the body is also called metastasis" (http://www.cancer.gov/about-cancer/understanding/what-is-cancer/metastatic-fact-sheet).  Therefore, esophageal cancer that spreads to the lung, liver and/or lymph nodes and forms a metastatic tumor is metastatic esophageal cancer in the lung, liver or lymph nodes, not primary lung and/or lymph node cancer.  For those reasons, the examiner opined that it is less likely than not that the Veteran's cancer with metatastese, related to, caused by or aggravated by service, to include Agent Orange exposure.  

The Board finds that examiner's opinion probative evidence as it is based on a complete review of the record and includes a detailed rationale for the opinion provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Given that opinion, the Board further finds that the Veteran had esophageal cancer that metastasized to the lung, liver and lymph nodes; he did not have primary lung, liver or lymph node cancer.  Thus, the question is limited whether the Veteran's esophageal cancer was related to service, to include exposure to herbicides.  

The Secretary of Veterans Affairs specifically determined, based on reports by the National Academy of Sciences, that a positive association does not currently exist between herbicide exposure and esophageal cancer.  See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308 (Apr. 11, 2014).  This study is directly relevant to the claim on appeal and is probative evidence that weighs against a nexus between the Veteran's esophageal cancer and his conceded in-service herbicide agent exposure.

While esophageal cancer is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039(Fed. Cir. 1994).

Service treatment records are silent for any complaints or treatment related to esophageal cancer.  Post-service treatment records are similarly negative for decades following the Veteran's March 1970 separation from service.  There is no probative evidence or opinion of record that suggests a nexus between any incident in service, to include the Veteran's exposure to herbicidal agents, and his esophageal cancer.  The only reference is the amended death certificate, which was not accompanied by any comment or rationale.  None of the post-service medical treatment records reflect any such opinion or comment to that effect, and neither the appellant nor her representative has indicated that any such evidence or opinion exists.  Furthermore, there is no competent evidence indicating a relationship between the Veteran's esophageal cancer and his presumed exposure to herbicidal agents.  The appellant's mere conclusory generalized statements that exposure to herbicidal agents may have caused the Veteran's esophageal cancer are insufficient to establish the claim or for VA to obtain a medical opinion.  Waters v. Shinseki, 601 F.3d 1274 (2010).

The Board has considered the Appellant's statements that the Veteran's esophageal cancer is related to his herbicide exposure in service.  Although lay persons are competent to provide opinions on some medical issues, the issue in this case is outside the realm of common knowledge of a lay person because it involves a complex medical issue that goes beyond a simple and immediately observable cause-and-effect relationship.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Thus, there is no competent lay or medical evidence of record indicating that the Veteran's esophageal cancer is related to service and thus, no evidence that the metastatic cancer of the lungs, liver, or lymph nodes was service.  The Board finds that the preponderance of the evidence is against the claims of service connection.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for esophageal cancer, lung cancer, liver cancer and lymph nodes cancer, the benefit of the doubt provision is not applicable and the claims must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for esophageal cancer to include as due to Agent Orange exposure is denied.

Entitlement to service connection for lung cancer to include as due to Agent Orange exposure is denied.

Entitlement to service connection for liver cancer to include as due to Agent Orange exposure is denied.

Entitlement to service connection for lymph node cancer to include as due to Agent Orange exposure is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


